Citation Nr: 9932890	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  93-26 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation greater than 50 percent 
prior to December 11, 1996 for post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to an evaluation in excess of the currently 
assigned 70 percent for post-traumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1991 rating decision of the 
Chicago, Illinois, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
October 1995.  The issues of entitlement to service 
connection for bilateral defective hearing, bilateral otitis 
media, and bilateral tinnitus were dismissed, and the issues 
of entitlement to a rating in excess of 30 percent for PTSD, 
a rating in excess of 10 percent for the residuals of an 
injury to the right toe, and a compensable rating for the 
residuals of a shell fragment wound to the left ankle were 
remanded.  

Following the completion of the development requested by the 
October 1995 remand, the RO increased the evaluation for the 
veteran's PTSD to 50 percent, effective from August 2, 1991, 
and continued the 10 percent evaluation for the disability of 
the right great toe and the zero percent rating for the 
residuals of a shell fragment wound to the left ankle.  These 
issues were then returned to the Board for further appellate 
consideration.  

A February 1999 decision of the Board denied entitlement to 
an evaluation in excess of 10 percent for the disability of 
the right great toe, and entitlement to a compensable 
evaluation for the residuals of a shell fragment wound to the 
left ankle.  The issue of entitlement to an evaluation in 
excess of 50 percent for PTSD was remanded to attempt to 
obtain additional medical records, and to afford the veteran 
a VA examination.  

Following the completion of the requested development, the 
evaluation for the veteran's PTSD was increased to 70 
percent, effective from December 11, 1996, in a July 1999 
rating decision.  A veteran is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App.  35 (1993).  As the veteran has not expressed 
satisfaction with the current 70 percent evaluation, his 
claim has been returned to the Board for further review.  

The Board notes that the development requested by the 
February 1999 remand has been completed.  The veteran has 
been afforded a VA psychiatric examination that addressed the 
factors requested in the remand.  As for the additional 
records that were to be obtained, the RO contacted the 
veteran on two occasions, and asked that he provide the names 
and addresses of all treatment sources for his PTSD.  He did 
not respond.  The RO also contacted the VA facilities where 
the veteran stated he had received treatment in the past, but 
these facilities replied that they did not have any records 
of treatment during the past seven years.  Therefore, as the 
requested development has been completed, the appeal is ready 
for further appellate review.  


FINDINGS OF FACT

1.  The veteran's PTSD does not result in total occupational 
and social impairment.

2.  The veteran's PTSD was productive of no more than 
considerable social and industrial impairment and no more 
than reduced reliability and productivity due to such 
symptoms as "flattened affect; circumstantial, 
circumlocutory, or stereotype speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships prior to 
December 11, 1996.  
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD prior to December 11, 1996 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.129, 
4.132, Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.130, Code 9411 
(1999).  

2.  The criteria for an evaluation in excess of the currently 
assigned 70 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.129, 4.132, Code 
9411 (1996); 38 C.F.R. §§ 4.7, 4.130, Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the 70 percent evaluation currently 
assigned to his service connected PTSD is insufficient to 
reflect its current level of severity.  He states that he 
experiences sleep problems with nightmares, flashbacks, 
difficulties in controlling his anger, and isolation, and 
believes that these symptoms leave him totally disabled.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App.  589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App.  55 (1994).

After the veteran submitted his claim for entitlement to an 
increased rating in August 1991, the VA amended its 
regulations pertaining to the rating schedule for mental 
disorders, including PTSD.  See 38 C.F.R. § 4.130, Diagnostic 
Codes 9411 (1997).  These regulations became effective on 
November 7, 1996.  When a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  The RO considered 
both the old and new regulations in a June 1998 supplemental 
statement of the case.  Therefore, the Board will review the 
veteran's claim under the regulations in effect both before 
and after November 7, 1996.  

The pre-November 7, 1996, schedular criteria for PTSD provide 
for a 30 percent evaluation where there is definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment. 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996). Definite impairment has been construed to mean 
"distinct, unambiguous, and moderately large in degree." 
VAOPGCPREC 9-93 (November 9, 1993).  A 50 percent evaluation 
for PTSD is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community: there is evidence of totally incapacitating 
psychoneurotic symptoms bordering on the gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and where 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.

The Court has upheld an interpretation of this regulation 
which states that the criteria for a 100 percent rating are 
each independent bases for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  

Words such as "considerable" and "severe" are not defined in 
the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. 4.6 (1998).  It should also be noted that 
use of terminology such as "severe" by VA examiners and 
others, although evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 4.2, 4.6 (1998).  

See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.] GAF scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

As stated, 38 C.F.R. § 4.132, the VA Schedule of Ratings for 
Mental Disorders, was amended and redesignated as 38 C.F.R. § 
4.130, effective November 7, 1996.  Under the new regulation, 
the evaluation criteria have substantially changed, focusing 
on the individual symptoms as manifested throughout the 
record, rather than on medical opinions characterizing 
overall social and industrial impairment as mild, definite, 
considerable, severe, or total.  

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
30 percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation is warranted where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood; 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. § 
4.130.

The evidence for consideration includes the report of a 
December 1990 VA psychiatric examination which included a 
diagnosis of PTSD, unchanged.  In October 1991, a VA 
psychiatric examination was performed.  The claims folder and 
previous psychiatric examinations were reviewed in detail by 
the examiner.  The veteran continued to describe nightmares, 
flashbacks, survival guilt, depression, hyperalertness, 
difficulty in controlling anger, and fear of losing impulse 
control.  He believed that he was not as well as before, and 
he felt depressed almost continuously.  He was unable to be 
around people.  The veteran was afraid of losing control of 
his anger and hurting someone.  He experienced panic attacks 
when he had flashbacks.  His thoughts of Vietnam had been 
continuous since Desert Storm.  The veteran had been 
attending school, but stopped six hours short of attaining a 
degree in photography due to his depression.  He complained 
of lost sleep due to nightmares, and he was unable to sleep 
without dreaming.  He felt like he needed to go on patrol in 
his nightmares, and he heard people calling him a murderer.  
On examination, the veteran had a low emotional, dejected 
tone of voice.  His personal hygiene was adequate.  He dwelt 
on the subject of his depression, impulse control, and 
anxiety as increasing.  He had thoughts of suicide.  It had 
been ten years since he had held a job, and was resigned to 
being unemployed.  The veteran had no loss of reality 
testing, and no major cognitive deficits.  The diagnosis was 
PTSD, unchanged.  

The veteran and his wife appeared at a hearing before a 
hearing officer at the RO in September 1992.  He indicated 
that he had not received any treatment for his PTSD since 
1991.  The veteran testified that he had trouble controlling 
his anger, and that this made his children afraid of him.  
Except for some relatives, he did not like company in the 
house.  The veteran said that he got into arguments easily.  
He experienced nightmares four or five times a week, which 
were often about Vietnam.  The veteran also had flashbacks 
about being at a listening post in Vietnam.  On occasions, he 
would feel the need to be by himself, and would go off 
camping alone.  The veteran noted his difficulty in finding 
work.  The veteran's wife testified that they had been 
together for about 20 years and that the veteran exhibited 
difficulty sleeping and controlling his anger.  See 
Transcript.  

The veteran underwent a VA psychiatric examination in 
September 1996.  The examiner reviewed the claims folder.  
The veteran was noted to be employed as a janitor, and to 
have held this position for approximately two years.  His job 
appeared to be a sheltered position, in that he was able to 
work at night, completely unsupervised, and in a solitary 
activity without interpersonal interaction.  The veteran was 
noted to have previously not functioned well when attempting 
to work as a member of a team or go to school.  The veteran's 
subjective complaints included an inability to be around 
people.  He also had dreams about his combat experiences, in 
which his friends were dying.  The veteran's personal hygiene 
and grooming were good.  He did not appear to be over-
reporting his symptoms.  The veteran's cognitive capacities 
were reasonably good.  He was in a long-standing marriage, 
and had six children.  However, he felt a need to get away 
from them at least two to three nights a week, and would just 
camp out alone.  He did not attend his children's school 
functions because of the crowds, and did not like to have his 
back to people when eating in a restaurant.  The veteran 
described a considerable lack of trust and moderate degree of 
paranoia associated with interacting with people in general.  
He avoided contact with his family of origin, and had chronic 
difficulties with his marriage.  Otherwise, his mood appeared 
more stabilized.  There was a credible history for 
hypervigilance, intrusiveness, and extreme avoidance, which 
appeared to result in severe limitations socially.  
Occupationally, he was working 40 hours a week in a solitary 
position without supervision.  His working at night prevented 
nightmares and intrusive recollections.  The diagnosis was 
PTSD.  The veteran's current score on the Global Assessment 
of Functioning (GAF) scale was 45, as was his highest score 
in the past year.  The examiner opined that the veteran was 
having serious to severe problems in all areas of 
functionality in his life.  For all practical purposes, he 
was socially totally isolated at present.  He was able to 
work in a protected work environment.  

The veteran was afforded an additional VA examination on 
December 11, 1996.  He continued to experience nightmares, 
hypervigilance, social isolation, sleep onset insomnia, 
suicidal ideation, and autonomic reactivity.  The veteran 
reported that his ability to cope with his problems had 
improved over the past three years, and he was able to 
function in his daily life if he kept contacts with other 
people to a minimum.  He remained married, with three 
teenagers at home.  He said that his wife and children 
troubled him greatly, and he could not handle being around 
them for extended periods.  His verbal struggles were reduced 
by his working evenings, so that he interacted with them only 
occasionally.  He had recently refurbished a trailer on his 
property, where he stayed two to three nights a week in order 
to be away from everybody.  His employment as an evening 
janitor kept him out of contact with others on the job, and 
he attributed his isolation as the reason for his employment 
longevity.  However, the veteran was noted to have completed 
three and a half years of college, which made him 
considerably underemployed.  On examination, the veteran was 
oriented, and there were no cognitive deficits.  He was well 
dressed and groomed.  The veteran's motor behavior and speech 
were normal.  His mood was stable without reported dysphoria, 
but his low self image continued.  The veteran had one to two 
nightmares each week, with 50 to 75 percent of these 
concerning his war experiences.  His impulse control was 
improved.  In summary, the examiner stated that the veteran 
appeared to have balanced multiple forces in his life, and 
was now managing successfully in spite of his continued 
symptomatology.  His PTSD continued to limit his ability to 
be around others, to remain a constant figure in his family, 
and to accept employment at or near the level for which he 
was trained.  His symptoms appeared to be well compensated 
for in his current style of life.  The diagnoses included 
chronic PTSD.  His current GAF was 65, which was also his 
highest score in the past year.  

The veteran's most recent VA examination was conducted in May 
1999.  The claims folder was reviewed, as were the reports of 
the veteran's previous examinations.  He was not taking any 
medication or involved in any therapy for his PTSD.  The 
veteran had been employed in his janitorial job for six 
years.  This was noted to be an unique position in that he 
worked a night shift essentially alone, and did not have to 
frequently interact with anyone, including his supervisor.  
The examiner stated that the veteran was apparently generally 
successful in his position, but likely could not function in 
a more routine job.  The veteran was currently separated from 
his wife, at least in part due to his tendency toward 
isolation, poor interpersonal skills, and an inability to 
form a close bond with either her or his children.  He 
continued to live in the same town with his family and to get 
along on visits, but they were not particularly close.  His 
last close friend had committed suicide in 1985, and he 
described himself as a loner with no close friendships since 
that time.  The veteran occasionally enjoyed fishing and 
camping, but he did these things alone.  He could not 
remember the last time he went to a theater or restaurant, 
and did not feel safe in these environments.  The veteran 
thought of Vietnam daily, and had intrusive thoughts and 
nightmares concerning combat.  He had heard voices almost to 
the degree of auditory hallucinations in the past, but 
clearly understood that these were not real voices.  The 
veteran felt nervous and unsafe, but slept better due to his 
sleeping in the daytime as a result of his job.  He had not 
experienced any remissions of his disability, and continued 
to have severe social impairment.  On examination, the 
veteran was neatly groomed and dressed.  His affect was flat 
but present.  The veteran was clearly disturbed when relating 
his memories to the examiner.  His memory and cognition were 
intact, although there were some problems with concentration.  
The veteran was fully oriented.  He denied any thoughts of 
harm to self or others, and did not exhibit any frank 
psychotic symptoms, although on closer questioning he 
endorsed a belief in some special powers.  The veteran 
endorsed most of the typical PTSD symptoms, including 
intrusive thoughts, hypervigilance, social isolation, mood 
instability, and emotional numbing.  The examiner stated that 
the veteran's symptoms caused very severe social and 
interpersonal disability, but noted that he was very lucky to 
have found such a unique working environment.  The veteran 
did not have any obsessive or ritualistic behavior, and did 
not have any suicidal thoughts.  He was not depressed.  His 
sleep impairment was quite notable.  The diagnosis was PSTD, 
prolonged and chronic.  Both the current score and the 
highest score in the past year on the GAF scale were 45.  

The clinical evidence for the period prior to December 11, 
1996 does not reflect the presence of more than considerable 
social and industrial inadaptability.  The 1990 and 1991 
examination reports reflect an essentially static disability.  
The veteran was unemployed and did not want to be around 
people, but he had no cognitive deficits and reality testing 
was good.  As noted, the veteran consistently displayed 
typical PTSD symptoms.  However, he did not have any 
psychotic symptoms, and there was no other evidence of 
disturbed thought or behavioral processes.  The September 
1996 examination stated that the veteran's cognitive 
abilities were reasonably good, and there was no evidence of 
fantasy, confusion, panic, or other behavior that results in 
profound retreat from mature behavior.  Overall, he did not 
exhibit symptomatology sufficient to warrant a higher rating 
prior to December 11, 1996.  

Subsequent to December 11, 1996, the veteran has not 
exhibited total social and industrial impairment.  As noted 
in the May 1999 examination report, the veteran clearly has 
the typical PTSD symptoms, including intrusive thoughts, 
hypervigilance, social isolation, mood instability, and 
emotional numbing.  These symptoms were recorded at every 
examination.  The veteran had to spend time away from his 
family alone several times each week, and is now separated 
from his wife of many years.  He is able to work on a full-
time basis, but only in a very sheltered environment.  
However, there is no evidence that the veteran has delusions, 
and while he has very intrusive memories that the May 1999 
examiner stated were almost to the degree of auditory 
hallucinations, it was also noted that the veteran clearly 
understood that the voices he heard were not real.  There is 
no other evidence of hallucinations.  The veteran has not 
shown any grossly inappropriate behavior.  He has expressed 
fears that he will lose his temper and hurt someone.  The 
veteran is able to perform the activities of daily living, 
and his personal hygiene has been described as adequate.  He 
is fully oriented, and has little or no memory loss.  
Furthermore, the Board notes that the veteran is not 
demonstrably unable to obtain or retain employment.  He has 
worked on a full-time basis as a janitor for more than six 
years.  The examination reports have noted that his job is 
very sheltered in that he is able to work alone at night and 
have very little contact with others.  The veteran has been 
noted to be very underemployed when his education is 
considered, but there is no showing or contention that his 
job constitutes marginal employment.  Therefore, the criteria 
for an increased evaluation under the regulations currently 
in effect have not been met.  38 C.F.R. § 4.130, Code 9411 
(1999).  

Many of the veteran's most disabling symptoms involve his 
social impairment and isolation.  He is recently separated 
from his wife, and prior to that, the veteran kept the 
contact between himself and his family to a minimum.  He 
would leave his home and camp alone several times a week in 
order to get away from his family, and eventually put a 
trailer on his property in order to achieve isolation when 
desired.  The veteran has indicated that he has not had any 
close friends since 1985, and has testified that the only 
visitors to his home that he tolerates are some of his 
relatives.  The September 1996 VA examiner stated that for 
all practical purposes, the veteran was socially totally 
isolated.  The May 1999 examiner described the veteran's 
social and interpersonal disability as severe, but not 
complete.

With the above factors in mind, the Board notes that the May 
1999 examiner stated that the veteran's GAF score was 45.  
This score does not reflect total isolation.  Moreover, the 
December 1996 VA examiner noted that while the veteran's 
symptomatology limited his ability to be around others, he 
appeared to have balanced multiple forces in his life, and 
was now managing successfully in spite of his continued 
symptomatology.  The GAF score at this examination was 65, 
reflecting some mild symptoms, or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  The Board acknowledges the seriousness of the 
veteran's disability, and this is reflected by the 70 percent 
evaluation currently in effect.  


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
prior to December 11, 1996 is denied. 

Entitlement to an evaluation in excess of the currently 
assigned 70 percent for PTSD is denied. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

